Citation Nr: 1606293	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  12-25 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include plural thickening of the lungs.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1965 to September 1968 and from September to November 1969.  In July 2014, he testified at a Travel Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.  

In December 2014, the Board of Veterans' Appeals (Board) denied the appeal on the issue.  The Veteran appealed to the Veterans Claims Court.  In May 2011, the Court Clerk granted a Joint Motion for Remand (JMR) that vacated the Board's decision and remanded the case for compliance with the terms of the JMR.

The issue of entitlement to service connection for a skin disorder, to include tinea curia, skin rash, and chloracne, has been perfected, but not yet certified to the Board.  Moreover, additional issues remain on appeal but are not yet ready for adjudication.  As such, the Board will only address the issue listed on the Title Page.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his respiratory disorder is related to pneumonia that he had during basic training.  Service treatment records reveal that he was treated for an upper respiratory infection in December 1965 and that he complained of cold and flu-like symptoms during active service.  He has reported that he had numerous recurring incidents of both pleurisy and pneumonia since his in-service symptoms and that the plural thickening of his lungs stem from these symptoms.  

As a layperson, he is competent to report on that which comes to his senses; however, he is not competent to provide an opinion regarding a nexus between in-service symptoms and pleural thickening.  He has not provided the opinion of any medical expert supporting a possible nexus between these conditions and has not reported being told of such a link. 

While the Veteran is not competent to provide a link between these in-service symptoms and his current condition, the Board finds this evidence sufficient to trigger VA's obligation to afford the claimant a VA medical examination or opinion.  38 U.S.C.A. § 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Remand is therefore required to obtain a VA medical opinion regarding the etiology of any current respiratory disorder.

Accordingly, the case is REMANDED for the following actions:

1. Undertake appropriate efforts to obtain updated VA treatment records regarding the Veteran's treatment for any respiratory disorder, including related treatment from the Lyons VAMC.

2. Schedule the Veteran for an examination to assess the etiology of his respiratory disorder.  The examiner should review the claims file, including the service medical records.  It would be helpful to the Board if the examiner would provide a complete rationale for any opinion expressed.

Consistent with the factual and medical evidence, the examiner is asked to address the following questions:

a) Does the Veteran have current respiratory disorder, to include plural thickening of the lungs? Specifically identify each disorder.

b) For each identified disorder, is it as least as likely as not (50 percent or greater) that the Veteran's current respiratory disorder, to include plural thickening of the lungs, either began during, or were otherwise caused by, his active service, to include his documented cold and flu-like symptoms?

3. Thereafter, readjudicate the appeal.  If the appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

